Citation Nr: 1204087	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  03-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  What evaluation is warranted for a left ankle strain from November 27, 2000?

3.  What evaluation is warranted for a right ankle strain from November 27, 2000?

4.  Entitlement to an effective date prior to November 27, 2000, for the award of service connection for a left ankle strain.

5. Entitlement to an effective date prior to November 27, 2000, for the award of service connection for a right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976 and from April 1979 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a decision dated in June 2005, the Board denied entitlement to service connection for a back disorder.  The Veteran appealed to the United States Court of Appeals For Veterans Claims (Court).  In November 2006, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (joint motion).  In an Order dated in December 2006, the Court granted the Motion, vacated the June 2005 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

In compliance with Court's order, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, in February 2008 for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The claim of entitlement to service connection for a low back disability was again denied by Board decision in June 2009.  That decision was set aside and remanded in an April 2011 Court decision.

In a July 2011 rating decision, the Veteran was granted entitlement to service connection for left ankle strain and right ankle strain and assigned noncompensable ratings effective November 27, 2000.  

The issues of entitlement to service connection for arthritis of the ankles and bilateral foot disabilities, secondary to bilateral ankle strains, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that, while working on the exterior of an aircraft aboard a carrier, the landing of another aircraft caused him to fall, and he sustained injuries to his back and hips.  Service treatment records disclose the Veteran evidenced scoliosis when examined for entrance onto active duty.  He was thereafter treated on several occasions for muscle and low back strain, but x-ray studies were essentially negative for any abnormalities.  Specifically, in November 1984, he complained of low back pain without any history of trauma.  The assessment was pain.

In October 1985, the Veteran reported a three-day history of back pain, once again without trauma.  Physical examination led to a diagnosis of muscle strain to midline between C8 and C10.

In December 1998, the Veteran reported being involved in an accident in 1993/1994, and having occasional back pain since.  Physical examination was negative for spasm, evidence of trauma, or any sensory disorder.  He demonstrated a full range of back motion.  The assessment was chronic low back strain.

At his February 1999 retirement examination the Veteran complained of chronic low back pain.  While physical examination did not disclose any abnormality the examiner diagnosed low back pain.  The examination report clinically evaluated the spine and musculoskeletal system as normal.

At his January 2003 VA examination, the Veteran reported experiencing occasional low back tenderness.  The examiner did not identify any lower back abnormality on examination, and described the lower back as normal.  Unfortunately, there is no evidence that this examiner reviewed the claims file, the examination report did not discuss any x-ray findings, and the examiner did not address the etiology of the appellant's complaints.

The October 2008 VA examination report notes the Veteran reported he avoided lifting, pushing, and pulling, as much as possible due to his back discomfort.  Standing was also very limited.  He denied any difficulty with personal hygiene and denied needing assistance.  He reported occasional difficulty sleeping, and that his back contributed to his difficulty with stairs.  He denied any bowel or bladder dysfunction.  He reported back pain upon coughing and sneezing.

Physical examination revealed no gross thoracolumbar deformities or evidence of scoliosis.  There was no evidence of any muscle spasm or guarding.  Thoracolumbar motion was limited in all spheres, see 38 C.F.R. § 4.71a, Plate V, and there was slight discomfort at the extremes of all spheres of motion.  Neurologically, straight leg raising to 80 degrees bilaterally was performed with no discomfort.  There was no sensory or motor deficit of either lower extremity.  Deep tendon reflexes of both lower extremities were present and symmetrical bilaterally at 1+.  The Veteran walked in tandem and on his heels and toes without discomfort.  Repetitive testing revealed no change in range of motion values, or any evidence of weakness or fatigability.  X-rays of the lumbar spine showed a slight sclerosis of the L5-S1 facets, but were interpreted as otherwise normal.  The examiner deemed the x-rays as normal and diagnosed a chronic lumbosacral strain.  

In the Court's April 2011 decision it found support in the record for the Veteran's contentions that the Board erred in June 2009 when it relied on the January 2003 VA medical report because the November 2006 Court-approved joint motion for remand deemed the report inadequate.  Moreover, the Court held that the June 2009 Board erred when it relied on a January 2009 medical record, authored by the same examiner who authored an addendum to an October 2008 medical report, because it was unclear why the 2009 VA examiner found the appellant's chronic lumbosacral strain to be  unrelated to service despite the Veteran's history of back problems and complaints reflected in the October 2008 report.

Given the findings of the Court the Board concludes that there is insufficient evidence of record to decide this claim.  Thus, a new VA examination is necessary.

With respect to the remaining claims, a July 2011 rating decision granted entitlement to service connection for left and right ankle strains and assigned noncompensable ratings effective November 27, 2000.  In November 2011, the Veteran submitted a notice of disagreement with the disability ratings and effective dates.  As such, a statement of the case must be issued concerning these claims.  Manlincon v. West, 12 Vet. App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for an orthopedic examination to determine the nature and etiology of any diagnosed lumbar spine disability.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the physician.  The examining orthopedist is to opine whether it is at least as likely as not that any lumbar disability is related to active military service.  The orthopedist is to provide a complete rationale for any opinion offered.  This rationale must include a discussion of the Veteran's service treatment records, his reported history of in-service back injury, and any relevant post-service medical evidence of injury or treatment for low back complaints.

If the orthopedist is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining orthopedist must specifically explain why the causation of the current lumbar spine disability is unknowable.

2.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  The RO must issue a statement of the case addressing the issues of entitlement to initial compensable ratings for left and right ankle strains, and entitlement to effective dates prior to November 27, 2000, for service connection for left and right ankle strains.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these matters if he perfects a timely appeal. 

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


